DETAILED ACTION
This is the first Office action on the merits of Application No. 17/296,600. Claims 8-17 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
in paragraph [0049], the description of Figs. 1 and 3 includes reference to other elements not depicted in the drawing and appears it should be changed to describe a parking lock device in an opened position and blocked position, respectively, as this is what is shown in the figures
in paragraphs [0092] and [0093], it appears the term “vehicle locking gear” should be –vehicle locking wheel—to consistent with paragraphs [0059-0060].
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 15 is objected to because of the following informalities:  
in claim 15, line 3, the term “a vehicle gear” appears it could be –a vehicle wheel—to be consistent with the terminology used in the specification (paragraphs [0059-0060]). 
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greb (WIPO Publication 2018145696, cited in the IDS dated 5/25/2021).
Regarding claim 8, Greb discloses a parking lock actuator for integration in a vehicle transmission (e.g. paragraph [0002]), comprising: a blocking cam (Figs. 1-3, pawl tooth 6) arranged for positive engagement with a tooth gap (Figs. 1-3, tooth gap 8) of a parking lock gear (Figs. 1-3, parking lock wheel 4); an actuating device (Figs. 2-3, roller holder 35 and actuating element 40) movable between a blocked position (paragraph [0020]) and an open position (Fig. 2), for transferring an actuating force to the blocking cam; an energy store (Figs. 2-3, spring preload 45) for transferring the actuating force from the actuating device to the blocking cam; a blocking drive (Figs. 2-3, electric motor 12) for displacing the actuating device; and an intermediate element (Figs. 2-3, spindle nut 15) freely displaceable relative to the blocking drive over a predetermined intermediate path (Figs 2-3 show the path), for displacing the actuating device (paragraphs [0030-0031], e.g. “the spindle nut 15 releases a movement of the locking roller 30”); wherein, the blocking cam is arranged to positively engage the tooth gap to block rotational movement of the parking lock gear when the actuating device is in the blocked position (paragraph [0020]); and the parking lock gear is rotatable when the actuating device is in the open position (Figs. 1-2 and paragraph [0015]).
Regarding claim 9, Greb discloses the parking lock actuator of claim 8, wherein the actuating device comprises a locking head (Fig. 2, roller holder 35) for holding the blocking cam in a positive engagement in the tooth gap (e.g. paragraph [0025]).
Regarding claim 10, Greb discloses the parking lock actuator of claim 9, wherein, when the actuating device is in the blocked position, the locking head is radially supported against a support stop (Fig. 1, blocking surface 32 and e.g. paragraph [0025]).
Regarding claim 11, Greb discloses the parking lock actuator of claim 8 further comprising a pivot lever (Figs. 1-3, pawl 5) with a bearing axis (Figs. 1-3, bearing 22), shown in Figs. 1-3).
Regarding claim 13, Greb discloses a parking lock device for preventing a stationary motor vehicle (paragraphs [0005], [0010], and [0031]) from rolling, comprising: the parking lock actuator of claim 8; and the parking lock gear comprising the tooth gap, wherein rotational movement of the parking lock gear is prevented when the blocking cam is engaged with the tooth gap (paragraph [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greb (WIPO Publication 2018145696, cited in the IDS dated 5/25/2021) in view of Rogg (US Patent 6588294).
Regarding claim 14, Greb discloses the parking lock device of claim 13, wherein the parking lock gear is arranged on a transmission of the vehicle transmission (paragraph [0005]).
	Greb does not describe the location of the parking lock gear in the transmission and thus does not explicitly disclose the parking lock gear is arranged on a transmission output side of the vehicle transmission.
column 4, line 63-57, “the parking lock gear 5 is thereby secured in position against axial and rotational motion on an output shaft of the transmission, so that the output shaft of the transmission is locked when the pawl tooth 3 is in engagement with the tooth of the parking lock gear 5”). One of ordinary skill in the art would recognize that placing the parking lock gear on the output eliminates relative rotation that could occur if it was located upstream.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greb to incorporate the parking lock gear is arranged on a transmission output side of Rogg to eliminate unwanted rotation and lock the output of the transmission.
Regarding claim 15, Greb discloses a vehicle transmission for a drive train of a motor vehicle, comprising: the parking lock device of claim 13, wherein: the parking lock gear (gear 4) forms a gear of the vehicle transmission (paragraph [0005]).
	Greb does not describe the vehicle transmission arrangement such as the torque input and torque output.
	Rogg discloses vehicle transmission for a drive train of a motor vehicle transmission for a drive train of a motor vehicle (column 1, lines 6-10) with a torque input for receiving a torque from a drive engine (e.g. engine 11); a torque output for outputting a received torque to a vehicle gear (e.g. wheel 19); and wherein the parking lock gear forms a gear (e.g. gear 5) of the vehicle transmission. One of ordinary skill in the art would recognize that placing parking gear in the transmission between the engine and vehicle gear eliminates relative rotation and locks the wheel from rotation.

Regarding claim 16, Greb, as modified by Rogg, discloses the vehicle transmission of claim 15 wherein: the vehicle transmission comprises a housing (Rogg, column 4, line 59, “transmission housing); and the parking lock actuator is integrated in a gear space formed by the housing (Rogg, e.g. Fig. 1).
Regarding claim 17, Greb, as modified by Rogg, a motor vehicle (Rogg, column 1, lines 6-10), comprising: a vehicle wheel (Rogg, e.g. wheel 19); a drive train (Rogg, e.g. Figs. 1-2) comprising the vehicle transmission of claim 15; and a drive engine (Rogg, e.g. engine 11), wherein: a torque can be transferred from the drive engine to the vehicle wheel, and the parking lock gear is switched into a torque flow in a parking circuit such that the vehicle wheel is rotationally fixed to the parking lock gear; and the vehicle wheel can only be rotated when the actuating device is in the open position (Rogg, e.g. column 1, lines 5-45).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 12, the prior art does not disclose or render obvious the parking lock actuator wherein: the energy store is arranged to exert an axial force along the actuating device; the axial force comprises: a cam side axial force acting against a driver stop of the actuating device to transfer the actuating device into the blocked position; and an opposite axial force acting against an opening lever of the pivot lever to transfer the actuating device into the open position; and a first leverage of the actuating device acting on the blocking cam is greater than a second leverage of the actuating device acting on the opening lever when the intermediate element reaches a first end of the predetermined intermediate path, in combination with the other elements required by claims 8 and 11.
	The closest prior art, Greb (WIPO Publication 2018145696, cited in the IDS dated 5/25/2021), discloses the parking lock actuator with the energy store (45) is arranged to exert an axial force along the actuating device, but does not disclose or fairly suggest a first leverage of the actuating device acting on the blocking cam is greater than a second leverage of the actuating device acting on the opening lever when the intermediate element reaches a first end of the predetermined intermediate path. 

Conclusion
The prior art made of record in this action or cited in the IDS are deemed the most relevant art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659